Citation Nr: 0932533	
Decision Date: 08/28/09    Archive Date: 09/04/09

DOCKET NO.  07-35 353	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for musculoskeletal 
complaints (claimed as shoulder, neck and leg conditions).

2.  Entitlement to service connection for a psychiatric 
disorder.


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

S. M. Kreitlow, Counsel


INTRODUCTION

The Veteran had active military service from December 1984 to 
December 1988 and October 1998 to January 1999.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.

The veteran appeared and testified at a hearing held at the 
RO before a Decision Review Officer in August 2007.

The Veteran's appeal was previously before the Board in 
October 2008, at which time the Board remanded the above-
listed claims for additional development.  The Veteran's 
appeal has been returned to the Board, and the Board finds it 
is ready for final consideration.


FINDINGS OF FACT

1.  The Veteran's current musculoskeletal complaints are not 
related to any event, injury or disease incurred in service.

2.  The Veteran is currently diagnosed to have Major 
Depressive Disorder that is not related to any psychiatric 
problem she had while she was in service.




CONCLUSIONS OF LAW

1.  A musculoskeletal disorder involving the shoulder, neck, 
back and legs was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1131, 1137, 5102, 5103, 5103A, 5107 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.303, 3.159, 3.303, 
3.304, 3.307, 3.309 (2009).

2.  A psychiatric disorder was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1131, 1137, 5102, 5103, 5103A, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.303, 
3.159, 3.303, 3.304 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance Requirements

38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 and 5126 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2007) describe VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  

Upon receipt of a complete or substantially complete 
application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and 
notify the claimant and his or her representative, if any, of 
what information and evidence not already provided, if any, 
is necessary to substantiate, or will assist in 
substantiating, each of the five elements of the claim 
including notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2007); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  

In the present case, notice was provided to the Veteran in 
January 2005, prior to the initial AOJ decision on her 
claims.  Additional notice was provided to the Veteran in 
April 2006 and January 2009.  The Board finds that the 
notices provided comply with VA's duty to notify as to 
content but not timing.  However, the Board finds that any 
deficiency as to timing has been cured by appropriate notice 
and subsequent adjudication in August 2009.  See Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (defects in timing 
of notice may be cured by affording the Veteran appropriate 
notice and subsequent adjudication).    

Furthermore, the Veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
her claims.  She was told it was her responsibility to 
support the claims with appropriate evidence and has been 
given the regulations applicable to VA's duty to notify and 
assist.  Indeed, the Veteran submitted evidence in connection 
with her claims, which indicates she knew of the need to 
provide VA with information and evidence to support her 
claims.  Thus the Board finds that the purposes behind VA's 
notice requirement have been satisfied, and VA has satisfied 
its "duty to notify" the Veteran, and any error in this 
regard is harmless.   

With respect to VA's duty to assist, VA is only required to 
make reasonable efforts to obtain relevant records that the 
Veteran has adequately identified to VA.  38 U.S.C.A. 
§ 5103A(b)(1).  All efforts have been made to obtain 
relevant, identified and available evidence.  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  The Veteran was 
scheduled for VA examinations on her claims in March 2009, 
but she failed to report for them.  Individuals for whom an 
examination has been scheduled are required to report for the 
examination.  38 C.F.R. §§ 3.326 (a) and 3.655.  To date, she 
has not provided reasonable cause for her failure to report 
for these VA examinations.  The Veteran was advised multiple 
times of the consequences of failing to report for a VA 
examination without good cause.  (See letters dated in 
January 2009 and March 2009.)  Thus, pursuant to 38 C.F.R. 
§ 3.655, the Board is not required to remand again to provide 
the Veteran another opportunity for VA examination.  

Accordingly, the Board finds that VA has satisfied its duties 
to inform and assist the Veteran at every stage of this case.  
Additional efforts to assist or notify her would serve no 
useful purpose.  Therefore, she will not be prejudiced as a 
result of the Board proceeding to the merits of her claims. 

II.  Analysis

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  In order 
to prevail on the issue of service connection there must be 
medical evidence of a current disability; medical evidence, 
or in certain circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

Service connection may also be established for a current 
disability on the basis of a presumption under the law that 
certain chronic diseases manifesting themselves to a certain 
degree within a certain time after service must have had 
their onset in service.  38 U.S.C.A. §§ 1112, 1131 and 1137; 
38 C.F.R. §§ 3.303, 3.304, 3.307 and 3.309(a).  

Musculoskeletal Complaints

The Veteran filed a claim seeking service connection for 
back, shoulders, neck and leg problems.  The Veteran did not 
submit any statement to clarify her claim, although she did 
provide testimony regarding her claim at the August 2007 RO 
hearing.  She testified that she worked as a Boatswain's Mate 
in the Deck Department aboard ship and that this was a very 
physical and strenuous type of job, including pulling in 
mooring lines, putting down plank or walkway, cleaning the 
ship, and doing lookout watches.  She was unclear as to when 
she first sought treatment - first saying it was within the 
first three to four months in service and than saying within 
one year, but then again saying she remembered going to see 
someone in February but was not sure if it was in her first 
or second year.  She testified that she did remember going to 
sick call regarding complaints about stiffness in her neck 
and shoulders and "stuff hurting" her.  She further 
testified that she then moved from Boatswain to Ship Service 
and she worked in the laundry room doing a lot of lifting of 
bulk laundry.  She also said she worked as a vendor operator, 
which required heavy lifting of cases of soda, and she worked 
in receiving and transporting stores, which also required 
heavy lifting.  She testified it was from these jobs that she 
began having problems with pains in her shoulders, neck, back 
and legs and that she sought treatment in service.  

She also testified that, since getting out of service, she 
has continued to have pains in the shoulders, neck and legs.  
However, she also testified that she continued to do somewhat 
strenuous work in factories, which included picking up 
equipment and products and items off the floor, put them on 
assembly lines and things of this nature.  She further 
testified that there were times over the years that the pain 
just came and went, but it was not until last four to five 
years that the pain became continuous.  She also testified 
that the pain is now affecting more than just her neck.

In testifying about her legs, she said she just recently 
noticed that her feet swell a lot.  Her right hip and buttock 
began hurting two to three years before.  She said she was 
told by her doctor that this is from her back and hip 
("sciatic nerve").  She also testified that mostly the pain 
affects her right side, i.e., elbow, shoulder, back, hip and 
leg area.  

In its October 2008 remand, the Board noted that the VA 
treatment records show the Veteran has been treated for 
various complaints of pain related to her back, thoracic 
spine, neck, chest and legs, which complaints have received 
various possible diagnoses of muscle strain, myofascial pain, 
fibromyalgia and thoracic outlet syndrome, but no definitive 
diagnoses has been rendered.  Thus, the Board remanded for a 
VA examination to, in part, determine the exact nature of the 
Veteran's problems related to her multiple musculoskeletal 
complaints.  

However, as previously indicated the Veteran failed to report 
for the VA examination scheduled in March 2009.  To date, she 
has not presented any good cause for her failure to appear.  
When a claimant fails to report for an examination scheduled 
in conjunction with an original compensation claim without 
good cause, the claim shall be rated based on the evidence of 
record.  38 C.F.R. § 3.655.  

The evidence of record consists of the Veteran's testimony, 
her service treatment records, VA and non-VA treatment 
records since 2001, and lays statements from a coworker and 
her mother.  After considering all the evidence, the Board 
concludes that service connection is not warranted as the 
competent and persuasive evidence fails to establish a 
current disability that is related to any incident, injury or 
disease incurred in service.

The Board acknowledges that the Veteran's service treatment 
records show she was seen in service for multiple 
musculoskeletal complaints.  She was first seen in January 
1986 with complaints of pain in her lower back and across the 
top of her shoulders.  It is indicated that her work involved 
a lot of bending and kneeling for long periods of time and 
she had been putting in extra hours.  The assessment was 
muscle strain and she prescribed Motrin 600 mg.  In February 
1986, she complained of  swollen and sore feet all afternoon.  
She reported working very long hours (12 to 14 a day) over 
the past few days.  The assessment was "tired feet."  She 
was told to continue taking the Motrin previously prescribed.  
She was seen again in March 1986 with complaints of back 
pain.  No trauma to back or neck was reported.  Rather she 
woke up with stiffness and pain in her back.  The assessment 
was muscle strain right side of lower back area. 

She was next seen in May 1986 with complaints of a leg injury 
where she scraped the upper left leg on some metal.  This was 
only a superficial abrasion with minor soft tissue damage.  
In August 1986, she was seen in sick call for an injury to 
her left knee (felt "pop" in left knee while climbing a 
ladder).  The final assessment was medial collateral ligament 
strain.  She was seen for follow up throughout August, but at 
the beginning of September, it was noted that the strain was 
resolving.  There are no further treatment notes regarding 
the Veteran's left knee and this injury.

In October 1986 the Veteran was seen again for complaints of 
back pain for one day that began while standing watch.  It 
started in her shoulders and neck and then extended to her 
middle and lower back.  The assessment was back pain probably 
secondary to stress.  On November 4, 1986, she was seen for 
consult regarding her complaints of back pain.  This 
treatment note indicates she complained of chronic low back 
pain for approximately one year located across the low lumbar 
area at times, at time across the thoracic area and at times 
across the top of the shoulders.  The pain was noted to 
increase with lifting, standing long watches and stress.  She 
denied history of trauma.  It was noted she had a history of 
stress related problems and that she was able to play 
basketball three times per week for the ship's team.  On 
physical examination, she had tenderness to palpation  of the 
trapezius bilaterally and the thoracic muscles bilaterally, 
but there was no lumbar tenderness or tenderness over the 
spinal column.  The assessment was chronic low back pain 
related to muscle tension, will rule out any spinal 
pathology.  The Veteran underwent physical therapy for her 
back pain, including Back School.  She was last seen in 
January 1987 for complaints of low back pain.

Finally, in May 1987, the Veteran was seen for complaints of 
a headache she woke up with and sharp pain in the right side 
of her neck.  The assessment was probable muscle strain.  No 
further complaints or treatment is seen in the service 
treatment records for the remainder of the Veteran's service 
(approximately one and a half years).  The Veteran's 
separation examination report, dated in October 1988, also 
fails to show findings of any abnormalities related to the 
Veteran's musculoskeletal system.  The Board notes that the 
Veteran's DD 214 shows that she underwent shipboard barber 
training in August 1987 and was discharged with the MOS of 
Barber, which she had for one year and four months.  

The Board also notes that the Veteran also had a period of 
active service in the Army (prior service was in with the 
Navy) from October 1998 to January 1999.  Service treatment 
records for this period of service show one complaint of low 
back and knee pain in December 1998.  Physical examination 
revealed tenderness to palpation over the lumbar/thoracic 
soft tissue but no spinous tenderness.  The assessment was 
musculoskeletal low back pain.  No assessment was given 
regarding her knee complaints.

Post service medical records do not show any treatment for 
complaints relating to the Veteran's back, neck, shoulders, 
hip and legs until December 2001.  In December 2001, the 
Veteran was seen at the VA Medical Center with complaints of 
neck, shoulder girdle, mid back and bilateral knee pain of 
three years duration.  She reported these began insidiously 
three years ago when she was at an Army boot camp.  She did 
not remember any event precipitating these symptoms.  On 
physical examination, there was mild tenderness of the 
trapezius, rhomboids and mid back bilaterally.  The 
assessment was symptoms suggestive of musculoskeletal pain in 
the neck, shoulder girdle and mid back.  

No further complaints or treatment are seen until September 
2004.  Private treatment records show the Veteran was seen 
for complaints of pain in her left shoulder for three weeks.  
She denied injury but reported she makes beds at work.  The 
private doctor diagnosed her to have a left pectoral strain.  
Follow up records in October and December showed an 
assessment of left trapezius strain that was unresolved.  In 
June 2005, she was seen for multiple complaints of pain in 
her neck, back, right buttock, right knee and right elbow.  
Physical examination was noted positive for multiple point 
tenderness in neck, back, knee and chest.  The assessment was 
multiple myalgias, questionable fibromyalgia.  

VA treatment records show that, in October 2004, the Veteran 
was seen complaining of worsening left shoulder and chest 
pain.  The assessment was shoulder pain radiating to the 
chest wall.  She was seen again in the VA emergency room in 
March 2005 for complaints of shoulder pain.  It was noted she 
had tenderness to palpation with spasms all across the 
shoulder girdle on the left and down the right side of the 
spine.  In May 2005, she was seen for an initial primary care 
appointment and had complaints of chronic knee pain, right 
greater than left, and right gluteal region pain.  The 
assessment was osteoarthritis (this was not based upon an x-
ray).  Another VA emergency room note later that month 
questions whether she has muscle spasms versus myofascial 
pain (fibromyalgia).  It was noted that she had tenderness at 
10 of 18 "tender points."  

Subsequent VA treatment notes continue to show treatment for 
various complaints of pain, but with varying reports of 
onset.  At the late May 2005 emergency room visit, she 
reported onset of pain two weeks before.  At an October 2005 
physical therapy consult, she reported onset of back and hip 
pain one year before, which corresponds with the VA and 
private treatment notes.  But in an October 2005 primary care 
treatment note, she reported onset of pain in the right 
buttock eight months before, and she reported the same period 
of onset of this problem at a January 2006 primary care 
follow up.  

Based upon the foregoing, the Board finds that the evidence 
fails establish a relationship exists between the in-service 
complaints of pain and diagnoses of muscle strains and her 
present complaints as shown in the VA and private treatment 
records.  First, the Board notes that, although there is some 
suggestion in the treatment records that the Veteran some 
type of system disorder such as myofascial pain syndrome or 
fibromyalgia, there is no definite diagnosis.  VA's attempt 
to obtain one was thwarted by the Veteran's failure to report 
for her scheduled VA examination in March 2009.  Without a 
definite diagnosis of a systemic problem causing the 
Veteran's multiple musculoskeletal complaints, the Board is 
obligated to find that service connection cannot be granted 
on that basis.  Congress has specifically limited entitlement 
to service-connected benefits to cases where there is a 
current disability.  In the absence of proof of a present 
disability, there can be no valid claim.  Brammer v. 
Derwinski, 3 Vet. App. 223 (1992).  Therefore, service 
connection for fibromyalgia or myofascial pain syndrome is 
denied because the medical evidence fails to establish the 
necessary certainty that the Veteran has such a current 
disability for which service connection may be granted.  

Thus, the Board must consider each affected body part.  The 
Board finds, however, that service connection is not 
warranted because the evidence fails to establish that any of 
the conditions noted in the present treatment records are 
related to the complaints and treatment seen in the service 
treatment records.  Although the Veteran was treated in 
service for complaints relating to pain in her lumbar, 
thoracic and cervical spines in addition to her shoulders, 
the Board finds that the evidence fails to establish a 
chronicity in service.  The service treatment records show 
that the Veteran's complaints of pain were related to muscle 
strain generated by muscle tension and the demands of her 
work.  Once she was relieved of the physically strenuous 
duties (in addition to the mental frustration she had 
regarding those duties), her muscle problems resolved as 
shown by the fact that, in August 1987, she became a barber 
and the service treatment records are silent thereafter for 
any treatment for her earlier complaints of pain in her back, 
neck and shoulders.  

As for the Veteran's current complaints regarding her legs, 
she has stated that the right leg is primarily affected.  The 
service treatment records, however, show no treatment for 
complaints relating to the right leg, including the knee.  
Rather they show complaints of injury to the left knee once 
in August 1986 when she sustained a collateral ligament 
strain, which clearly resolved as there are no further 
treatment notes after September 1986 for this condition and 
there are no present concrete complaints relating to the left 
leg or knee.

In addition, the Veteran's separation examination was silent 
for any musculoskeletal abnormality or complaints thereof.  
Although the December 1998 treatment note during the 
Veteran's service with the Army notes her complaints of low 
back pain, again no injury was noted and no particular 
disorder was diagnosed. Furthermore, no further complaints 
are seen.  This evidence, therefore, contradicts the 
Veteran's report in 2001 that her low back pain insidiously 
began during Army boot camp.  This report of onset is also 
contradictory to the Veteran's testimony that the onset of 
her problems was during her period of service with the Navy 
from 1984 to 1988.  

Finally, the Board finds that the Veteran's report at the RO 
hearing of a continuity of symptomatology is inconsistent 
with the lack of evidence of chronicity in service and the 
self-reported onset seen in the medical treatment records.  
Her testimony that the onset of her current complaints of 
multiple muscular aches and pains was while in the Navy is 
not supported by the contemporaneous medical evidence that 
shows a lack of complaints for the last year and a half of 
that service and the silence on her separation examination of 
any musculoskeletal abnormalities.  Moreover, the Veteran's 
report in the current medical treatment records that the 
onset of her problems was the latter part of 2004 at the 
earliest, is consistent with when she began seeking regular 
treatment for her complaints of pain.  Finally, the record 
shows and the Veteran admitted that, since service, she has 
held multiple jobs requiring her to continue to do strenuous 
types of work, including her present job in housekeeping at 
the VA Medical Center.  Although she had occasional pains 
prior to 2004 and working at VA, she admitted at the RO 
hearing that her pain has only become chronic four to five 
years prior.  According to the VA treatment records, her 
multiple musculoskeletal problems became chronic in 2004 
after she started working for housekeeping at the VA Medical 
Center.  

Concerning the determinative issue of nexus, therefore, the 
Board finds that there are inconsistencies of record with 
regard to the Veteran's assertions affecting her credibility.  
See Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (noting that 
the credibility of a witness may be impeached by a showing of 
interest, bias, inconsistent statements, and consistency with 
other evidence), aff'd, 78 F.3d 604 (Fed. Cir. 1996), 
superseded in irrelevant part by statute, VCAA, Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000).  The Veteran's 
inconsistent statements diminish her credibility such that it 
renders her assertions regarding a nexus between her current 
complaints and those seen in the service treatment records of 
no probative value.

Indeed, the only evidence indicating a relationship exists 
between the Veteran's current multiple musculoskeletal 
problems and her military service is the Veteran's own lay 
opinion.  As a lay person, however, she is not competent to 
establish a medical diagnosis or show a medical etiology 
merely by her own assertions because such matters require 
medical expertise.  See 38 C.F.R. § 3.159(a)(1) (Competent 
medical evidence means evidence provided by a person who is 
qualified through education, training or experience to offer 
medical diagnoses, statements or opinions); see also Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  Competency 
must be distinguished from weight and credibility, which are 
factual determinations going to the probative value of the 
evidence.  Rucker v. Brown, 10 Vet. App. 67 (1997).  Because 
the Veteran is not professionally qualified to offer a 
diagnosis or suggest a possible medical etiology, her 
statements are afforded little weight as to whether a nexus 
exists between her current musculoskeletal problems and her 
military service.  The Board notes also that the two lay 
statements submitted, as much as they attempt to establish a 
nexus between the Veteran's current problems and her military 
service, are not competent medical evidence, and thus have 
little to no probative value.

Finally, as previously indicated, the Board attempted to 
assist the Veteran in developing competent medical evidence 
regarding the etiology of her current musculoskeletal 
complaints by remanding her claim in October 2008 for a VA 
examination with a nexus opinion.  The Veteran, however, 
failed to report to the March 2009 VA examination scheduled 
by VA.  To date, she has not presented any good cause for her 
failure to appear.  When a claimant fails to report for an 
examination scheduled in conjunction with an original 
compensation claim without good cause, the claim shall be 
rated based on the evidence of record.  38 C.F.R. § 3.655.  
Thus, based upon the evidence of record, the Board concludes 
that the preponderance of the evidence is against finding 
that the Veteran's current musculoskeletal complaints 
relating to her neck, back, shoulders, and legs are not 
related to any event, injury or disease incurred in service.  
The preponderance of the evidence being against the Veteran's 
claim for service connection, the benefit of the doubt 
doctrine is not applicable.  Consequently, the Veteran's 
claim must be denied.

Psychiatric Disorder

The Veteran claims that her depression had its onset in 
service.  After reviewing all the available evidence, the 
Board finds that it fails to establish that the Veteran's 
current psychiatric disorder is related to her military 
service.

At the hearing in August 2007 held before a Decision Review 
Officer at the RO, the Veteran testified that, while in boot 
camp, she was demeaned and belittled (i.e., being told she 
was nothing and that her mama was "a prostitute or a crack 
head").  She felt that these things were verbally abusive 
and it depressed her to have to take that.  She testified 
that she continued to feel that way throughout the remainder 
of her time in the Navy.  However, she also testified that 
she does not remember having been diagnosed with depression 
in service, and that she became depressed after moving to 
Murfreesboro in 2003 and began to work at the VA Medical 
Center there because she did not enjoy the type of work she 
was doing.  In addition, she indicated that she did not begin 
being depressed until after a shooting incident at work in 
2003, which happened three to four months after she began 
working for the VA Medical Center.  She said she saw a lot of 
things go on in upper management, and she began to get 
depressed because of the type of things that were going on in 
her department.  It was after this that she began seeking 
treatment with a VA psychiatrist.  

VA treatment records from 2004 forward show the Veteran is 
diagnosed to have major depressive disorder or, 
alternatively, depression, not otherwise specified, that has 
been recurrent.  None of these treatment records indicate 
that the Veteran's depressive disorder is in any way related 
to her military service.  For example, at a February 2004 VA 
psychiatric assessment, she reported having a lot of stress 
related to her job and being a single parent.  A September 
2004 psychiatric follow up note shows the Veteran was 
experiencing ongoing grief and anger related to the death of 
her father, which brought up many painful issues related to 
her childhood.  She was not seen again for mental health 
services until March 2006.  At that time, her reported 
stressors included being homeless, her mother's health 
issues, financial issues, and work-related stress.  

At a May 2006 psychology therapy visit, although reporting 
her military history, she did not refer to having depression 
while in the military or having any current stressors related 
to her military.  Her current stressors were listed as being 
married without contact with husband, a less than 
satisfactory relationship, work pressure, and care of her 
aging mother.  A June 2006 psychology therapy note further 
indicates the Veteran was depressed secondary to an overall 
discouragement about her life.  She said she was unhappy with 
her job, where she feels unappreciated and underemployed, and 
she wonders why she has not achieved more in her life.  She 
indicated she feels that most of the men in her life have 
used her and lied to her.  She said, although she was in a 
relationship, she felt it will eventually end.  It was also 
noted she was taking care of her elderly mother, which was 
stressful.  She reported raising her daughter as a single 
parent and lamented that the father was not very involved in 
her daughter's life.  

The Board acknowledges that the Veteran's service treatment 
records show that she was treated for complaints of 
depression and anxiety and frustration with her assigned 
position of Boatswain and superior officers' lack of care for 
her problems.  She had varying diagnoses, but eventually any 
Axis I disorder such as adjustment disorder, major 
depression, post traumatic stress disorder, or cyclothymic 
disorder, was ruled out.  The final diagnosis was that this 
Veteran suffered from a personality disorder with dysthymic 
and passive-aggressive features and that she was unable to 
cope with life aboard ship, especially with her job with the 
Deck Department and the feeling that her superiors did not 
care about her and her problems, which made her extremely 
frustrated.  It was recommended in December 1985 that the 
Veteran be administratively discharged, which was rejected by 
her commanding officer because she had no actual disability.  
However, it appears she was eventually transferred from the 
Deck Department around the end of January 1987.  (See 
treatment note dated February 2, 1987, which indicates she no 
longer was in Deck Department but working in laundry.)  It 
appears that the Veteran's transfer resolved her problems as 
there are no further mental health complaints or treatment 
seen for the remaining two years of her service, which 
remained on the U.S.S. Dixon.  Moreover, no psychiatric 
abnormalities were reported or noted at the Veteran's 
separation examination in October 1988.

Although the evidence shows something in service and a 
current disability, the Board finds that the preponderance of 
the evidence is against finding that they are related.  The 
service treatment records fail to show a chronicity of the 
Veteran's emotional problems since the clinical record for 
the last two years of her service is silent for any complaint 
or treatment, including her October 1988 separation 
examination.  Furthermore, there is no evidence in the record 
of any emotional or mental health problem after service until 
2004, when the Veteran began receiving treatment at the VA 
Medical Center for depression.  Maxson v. West, 12 Vet. App. 
453 (1999), aff'd, 230 F.3d 1330 (Fed.Cir. 2000) (service 
incurrence may be rebutted by the absence of medical 
treatment for the claimed condition for many years after 
service).  Moreover, the treatment records available show no 
report of any stressors related to the Veteran's military 
service or any reports of a continuity of symptomatology 
since service.  Rather the Veteran complained of mostly 
family and work stressors.  Significantly she reports the 
onset of her depressive symptoms in 2003 after a shooting 
incident at her place of work.  

The Board notes that the only evidence of a link between the 
Veteran's current psychiatric disorder and her military 
service are her own lay statements.  As a lay person, 
however, she is not competent to establish a medical 
diagnosis or show a medical etiology merely by her own 
assertions because such matters require medical expertise.  
See 38 C.F.R. § 3.159(a)(1) (Competent medical evidence means 
evidence provided by a person who is qualified through 
education, training or experience to offer medical diagnoses, 
statements or opinions); see also Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992).  Competency must be 
distinguished from weight and credibility, which are factual 
determinations going to the probative value of the evidence.  
Rucker v. Brown, 10 Vet. App. 67 (1997).  Because the Veteran 
is not professionally qualified to offer a diagnosis or 
suggest a possible medical etiology, her statements are 
afforded little weight as to whether a nexus exists between 
her current psychiatric disorder and her military service.  

Finally, the Board notes that it attempted to assist the 
Veteran in developing competent medical evidence regarding 
the etiology of her current psychiatric disorder by remanding 
her claim in October 2008.  The Veteran, however, failed to 
report to the March 2009 VA examination scheduled by VA.  To 
date, she has not presented any good cause for her failure to 
appear.  When a claimant fails to report for an examination 
scheduled in conjunction with an original compensation claim 
without good cause, the claim shall be rated based on the 
evidence of record.  38 C.F.R. § 3.655.  Thus, based upon the 
evidence of record, the Board concludes that the 
preponderance of the evidence is against finding that the 
Veteran's current psychiatric disorder (diagnosed as major 
depressive disorder and/or depressive disorder, not otherwise 
specified) is related to any event, injury or disease 
incurred in service.  The preponderance of the evidence being 
against the Veteran's claim for service connection, the 
benefit of the doubt doctrine is not applicable.  
Consequently, the Veteran's claim must be denied.









ORDER

Entitlement to service connection for musculoskeletal 
complaints (claimed as shoulder, neck and leg conditions) is 
denied.

Entitlement to service connection for a psychiatric disorder 
is denied.




____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


